COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Thomas Lanny Vlasak as Trustee for the Silber Family Trust v.
                          TAXCO, INC.

Appellate case number:    01-16-00191-CV

Trial court case number: 2014-49207

Trial court:              11th District Court of Harris County

Date motion filed:        August 15, 2017

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Sherry Radack and Justices Harvey Brown and Russell Lloyd


Date: November 28, 2017